Citation Nr: 0127586	
Decision Date: 12/21/01    Archive Date: 12/28/01

DOCKET NO.  99-22 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

Entitlement to service connection for bilateral cataracts.  

Entitlement to an increased (compensable) rating for malaria.  

Entitlement to a rating in excess of 0 percent for dysentery.  

Entitlement to a rating in excess of 0 percent for duodenal 
ulcer disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran, who served on active duty almost continuously 
from December 1941 to July 1942 and from September 1942 to 
January 1943, was a prisoner of war of the Japanese 
government from April 12 to July 4, 1942.  He also served in 
the Regular Philippine Army from May 1945 to June 1946.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Manila, Philippines.  By rating 
decision in February 1999, service connection was granted for 
dysentery and duodenal ulcer disease, and the 0 percent 
ratings were assigned, respectively.  

Subsequent to the RO's February 1999 rating decision, the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the issue of "staged" ratings in Fenderson v. West, 12 Vet. 
App. 119 (1999), and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case with regard to the issues on appeal pertaining to 
dysentery and duodenal ulcer disease -- and a claim for an 
increased rating of a service connected disability.  
Accordingly, those issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.  

At a hearing held at the Los Angeles, California, Regional 
Office before the undersigned in July 2001, the veteran 
withdrew the issues of service connection for pulmonary 
tuberculosis, residuals of lipoma-removal of the left chest 
wall, avitaminosis, helminthiasis, malnutrition, pellagra, 
any other nutritional deficiency, psychosis, anxiety state, 
dysthymic disorder, residuals of frostbite, post-traumatic 
arthritis, irritable bowel syndrome, peripheral neuropathy, 
ischemic heart disease and beriberi heart disease, and 
whether new and material evidence had been submitted to 
reopen claims of entitlement to service connection for a 
sebaceous cyst of the scalp and myopic compound astigmatism.  
A complete transcript of the hearing is on file.  


FINDINGS OF FACT

1.  Bilateral cataracts were not present during service and 
first arose many years following active service; they are not 
shown to be causally related to any inservice disease or 
injury.  

2.  Malaria is shown to have been inactive for many years and 
there is no residual liver, spleen or other organ or system 
damage.  

3.  Dysentery is shown to be asymptomatic and without any 
disabling feature of colitis, malnutrition, anemia, general 
debility, or complications such as liver abscess.  

4.  Duodenal ulcer disease is shown to be asymptomatic and 
without any disabling feature of active ulceration, recurring 
ulcers, anemia, weight loss, pain, vomiting, hematemesis, 
melena, or impairment of health.  


CONCLUSIONS OF LAW

1.  Bilateral immature cataracts were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2001).  

2.  A compensable rating for malaria is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.31, 4.41, 4.88b, Diagnostic Code 6304 (2001).  

3.  A compensable rating for dysentery is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 
4.31, 4.41, 4.114, Diagnostic Codes 7322, 7323 (2001).  

4.  A compensable rating for duodenal ulcer disease is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.21, 4.31, 4.41, 4.114, Diagnostic Code 7305 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records and processing affidavits show that 
the veteran was treated for malaria with chills and fever 
from July to September 1942.  A general physical examination 
in May 1945 showed no pertinent abnormality.  A May 1945 
processing affidavit showed that he had had dysentery in 
April of an unspecified year.  A general physical examination 
in June 1946 showed no pertinent abnormality.  A processing 
affidavit dated in August 1946 showed that he had been 
treated for malaria and dysentery from April to July 1942.  A 
general physical examination dated in August 1946 showed no 
pertinent abnormality.  

On a VA examination for former prisoners of war in March 
1991, the veteran complained of blurred vision and an ulcer 
since 1956.  Immature bilateral cataracts were diagnosed and 
it was commented that there was no evidence of residuals of 
malaria, anemia, or dysentery.  No reference to duodenal 
ulcer disease was reported.  His height was shown as 162 
centimeters (about 5 feet 4 inches) and his weight was 49.6 
kilograms (about 109 pounds).  

Temple Hospital records show that the veteran underwent 
extraction of a central, 3+ nuclear sclerotic cataract in the 
right eye, with implantation of intraocular lens, in April 
1995.  It was noted that he had a 1+ nuclear sclerotic 
cataract in the left eye.  He reportedly had failed his 
driving examination recently and liked to read and watch 
television.  He wanted to see better.  In June 1995, history 
was recorded of progressive of left eye vision over 2-3 
years.  A dense, 4+ central nuclear sclerotic cataract was 
revealed in the left eye.  He elected to have left eye 
cataract extraction with implantation of an intraocular lens.  
The general physical examination showed temperature of 97.6 
degrees, a flat and soft abdomen with no distention, no 
palpable tenderness, and no masses, and no rectal mass or 
blood.  

Greater Los Angeles Healthcare System records dated in May 
1997 indicate that a colonoscopy in 1990 had been negative.  
In June 1997, the veteran was shown to be hemoccult positive.  
In August 1997, barium enema results were termed negative.  
In September 1997, upper gastrointestinal X-ray series 
results were termed normal.  In March 1998, he was seen for 
complaints of rectal itching.  The itching resolved with 
treatment.  It was noted that his bowel movements were more 
frequent, probably due to medication.  He reportedly had been 
constipated, which had changed to 2-3 bowel movements daily 
that were not loose.

On a VA examination in June 1998, history was recorded that 
the veteran had been treated for blood in his stool in 1962.  
An ulcer reportedly had been diagnosed.  He reportedly was 
asymptomatic with respect to both malaria and duodenal ulcer 
disease.  He was shown to be 5 feet, 4 1/2 inches tall and to 
weigh 135 pounds.  The abdominal examination showed bowel 
sounds to be present, no masses palpated, no rebound 
tenderness, no ascites, no hepatosplenomegaly, no hernia, and 
no tenderness to palpation.  Testing for occult blood in the 
stool was negative.  The diagnoses were status post malaria 
with no sequelae and duodenal ulcer with no abnormal findings 
and no sequela.  

Greater Los Angeles Healthcare System records dated in 
October 1998 show that the veteran's peptic ulcer disease was 
described as asymptomatic since he had been administered a 
combination of medications.  In July 1999, he reportedly 
denied any gastrointestinal symptoms and his stool was guaiac 
negative.  An upper gastrointestinal X-ray series in November 
1999 revealed duodenal diverticula without other stomach or 
duodenal abnormality.  The test had been ordered because the 
veteran had been complaining of loss of appetite and had lost 
about 11 pounds, from 137 to 126 pounds.  He denied abdominal 
pain, nausea, vomiting, diarrhea and melena.  His bowel 
movements reportedly had been regular and normal.  In 
February 2001, he was seen for complaints of epigastric 
burning pain, especially between meals.  He denied nausea, 
vomiting, melena and hematochezia.  The physical examination 
showed that his abdomen was soft and non-tender.  The 
assessment was possible non-steroidal, anti-inflammatory 
agent-induced gastritis versus peptic ulcer disease.  There 
reportedly was no sign of bleeding.  He was to be seen for 
further work-up if the symptoms did not resolve in a week.  A 
clinical report about three weeks later showed no complaint, 
finding or diagnosis of any gastrointestinal abnormality.  At 
that time, he was shown to be pain-free, 5 feet 5 inches tall 
and to weigh 134 pounds.  

Policarpio F. Enriquez, M.D, reported in March 2001 that the 
veteran was being treated for peptic ulcer disease and 
chronic diarrhea.  

During the July 2001 hearing, the veteran testified that he 
had chills two or three times every evening.  He felt that 
the chills were due to malaria.  He indicated that he 
suffered from stomach pain.  He testified that he suffered 
from diarrhea due to dysentery.  This bothered him whenever 
he ate acidic food.  Bouts of diarrhea reported occurred 
twice a week and lasted all day.  Medication had been 
prescribed for this.  He testified that his eyes were injured 
from ammunition explosions during active service.  A right 
eye cataract reportedly had been diagnosed first in 1994.  
Prior to that time he stated that his vision was blurry.  He 
recalled first noticing problems with his vision in 1942.  

Service Connection For Cataracts

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For a former POW of not less than 30 days, service connection 
may be established by presumption for specified diseases, 
none of which involve cataracts, provided the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied.  38 C.F.R. § 3.309(c).  

The Board notes that 38 U.S.C.A. § 1154(b) provides a relaxed 
evidentiary standard of proof to determine service connection 
for injuries alleged to have been incurred in combat.  
Collette v. Brown, 82 F.3d 389 (1996).  Under that statute, 
in the case of any veteran who engaged in combat with the 
enemy in service, the Secretary shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.

No cataract is shown to have been present during or until 
many years following active service.  There is no medical 
evidence in support of the veteran's claims that he started 
noticing visual problems related to cataracts in 1942 or that 
cataracts resulted from ammunition explosions during active 
service.  There is no inservice event or circumstance, to 
include any peculiarity of prisoner of war internment, that 
is shown to have resulted in cataracts.  The complete medical 
evidence shows that cataracts were first manifested many 
years following his separation from active duty, in March 
1991.  In April 1995, a two-three year-history of progressive 
loss of vision was recorded at the time of initial cataract 
extraction surgery.  There was no medically indicated 
relationship to any earlier abnormality, disease or injury.  
The medical evidence showing the beginning of loss of vision 
associated with cataracts many years following service 
outweighs the veteran's uncorroborated lay testimony that he 
started to experience loss of vision relative to cataract 
development during active duty.  Moreover, the available 
service medical evidence dated subsequent to 1942 shows no 
sign or symptom of loss of vision or any cataract-related 
abnormality.  Therefore, the Board can only conclude that 
cataracts arose many years following active service and are 
unrelated to any disease or injury during such service, 
including the period of prisoner of war internment.  

Further, while combat exposure may be conceded in this case, 
there is still no evidence that the cataracts shown many 
years after service are related to such service.  The 
veteran's testimony attempting to establish such a 
relationship is not probative as the veteran does not have 
the necessary medical training to make such an assessment and 
no medical evidence has been provided which would tend to 
support a relationship.

Increased Ratings, Generally

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  
Separate diagnostic codes identify the various disabilities.  
Although the regulations require, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  38 C.F.R. §§ 4.1 
and 4.2 require that each disability be viewed in relation to 
its entire recorded history, that there be emphasis upon the 
limitation of activity imposed by the disabling condition, 
and that each disability be considered from the point of view 
of the veteran working or seeking work.  

In evaluating the veteran's request for an increased 
evaluation, the Board considers the medical evidence of 
record.  The medical findings are then compared to the 
criteria set forth in VA's Schedule of ratings. 

A veteran need not meet each and every one of the listed 
rating criteria to qualify for an increased evaluation; only 
findings sufficiently characteristic of the degree of 
function impairment must be shown.  38 C.F.R. § 4.21.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Malaria

Malaria is evaluated under Diagnostic Code 6304.  Under this 
provision, a 100 percent rating for malaria is assigned when 
there is an active disease process.  Relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  Thereafter, malaria is to be rated as residuals such 
as liver or spleen damage under the appropriate system.  See 
38 C.F.R. § 4.88b, Diagnostic Code 6304.  

No manifestation of malaria as an active disease process has 
been shown.  The medical evidence indicates only a history of 
malaria.  The complete medical evidence shows no malarial 
parasites on blood testing nor any malarial residual 
manifested by liver and/or spleen damage.  The veteran has 
not specified any malarial-related activity or disabling 
residual and there has been no objective medical evidence of 
malaria or residuals thereof for many years.  Hence, in the 
absence of any compensably disabling feature of malaria, the 
requirements for a compensable rating have not been met.  

Dysentery and Duodenal Ulcer Disease

Ratings under Diagnostic Codes 7301 to 7329 will not be 
combined with each other.  A single evaluation will be 
assigned under the code which reflects the predominant 
disability picture with elevation to the next higher 
evaluation when the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.14.  Duodenal ulcer 
disease (Code 7305) and dysentery (Code 7322) falls within 
this regulation and the Board will consider whether the 
requirements for a compensable rating are met for either 
disability.

Diagnostic Code 7322 provides that dysentery is rated as 
ulcerative colitis under Diagnostic Code 7323.  Under this 
code, moderate colitis with infrequent exacerbations warrants 
a 10 percent evaluation.  Moderately severe colitis with 
frequent exacerbations warrants a 30 percent evaluation.  
Severe colitis with numerous attacks a year and malnutrition 
and only fair health during remissions warrants a 60 percent 
evaluation.  For a 100 percent evaluation, the colitis must 
be pronounced resulting in marked malnutrition, anemia, and 
general debility, or with serious complications as liver 
abscess.  

While the veteran was found to be hemoccult positive in 1997, 
the follow-up barium enema findings were normal.  There have 
been no episodes of colitis.  Colonoscopy has also been 
normal.  His height, weight and general health have not been 
adversely affected by any sign or symptom of dysentery.  He 
is not shown to be anemic as the result of dysentery.  No 
complication such as liver abscess has been detected.  In 
short, there is simply no related symptomatology or finding 
of dysentery.  Although there was a reported weight loss in 
1999, down to 122 pounds, he is shown to have rebounded to 
134 pounds in 2001.  Dr. Enriquez's report of chronic 
diarrhea is unaccompanied by any finding of dysentery.  The 
complete and detailed findings show that dysentery is not 
active or appreciably disabling.  The Board finds that the 
requirements for a compensable rating for dysentery have not 
been met.  

The Board also has considered whether the veteran is entitled 
to "staged" ratings for dysentery, as prescribed in 
Fenderson.  However, at no time does the evidence show 
entitlement to a rating higher than the rating assigned for 
dysentery.  The rating described above reflects the greatest 
degree of disability shown by the record; thus, staged 
ratings are not for application.  

Pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7305, a 10 
percent evaluation is warranted for mild ulcer disease with 
recurring symptoms once or twice yearly.  A 20 percent 
evaluation is warranted for moderate ulcer with recurring 
episodes of severe symptoms two or three times a year 
averaging 10 days in duration; or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted for 
moderately severe ulcer which is less severe than severe, but 
with impairment of health manifested by anemia and weight 
loss; or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year.  A 60 
percent evaluation is warranted for severe ulcer with pain 
only partially relieved by standard ulcer therapy, periodic 
vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.  

The veteran's duodenal ulcer disease has not been manifested 
by active ulceration and is without related anemia, recurring 
symptoms, impairment of health, weight loss, pain, vomiting, 
hematemesis, and/or melena.  Pertinent X-ray studies have not 
revealed any active ulcer.  No abnormal findings or residuals 
have been medically described.  Dr. Enriquez's report of 
treatment for peptic ulcer disease was not associated with 
any concurrent sign or symptom of the disease and the 
complete medical evidence is most persuasive of a 
predominantly asymptomatic and virtually non-disabling 
condition.  This finding is further supported by the finding 
of no sequela of duodenal ulcer as reported on the latest VA 
examination.  Hence, the Board concludes that the criteria 
for a compensable rating have not been met.  38 C.F.R. 
§ 4.31.  

The Board also has considered whether the veteran is entitled 
to "staged" ratings for duodenal ulcer disease, as prescribed 
in Fenderson.  However, at no time does the evidence show 
entitlement to a rating higher than the rating assigned for 
duodenal ulcer disease.  The rating described above reflects 
the greatest degree of disability shown by the record; thus, 
staged ratings are not for application.  

Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

In this case, there has been no showing that any of the 
veteran's service-connected disabilities at issue have 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  The record reveals that the veteran has been 
unemployed for many years, but not in connection with any of 
the disabilities at issue.  He has not alleged that he 
stopped working due to any of these disabilities.  In the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

VCAA Considerations

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (Pub. L. No. 106-475, 114 Stat. 2096 
(2000)) was enacted, which provides new statutory 
requirements regarding notice to a veteran and his 
representative and specified duties to assist veterans in the 
development of their claims.  Upon careful review of the 
claims folder the Board finds that all required notice and 
development action specified in this new statute have been 
complied with during the pendency of the current appeal.  
Specifically, the Board finds that the statement of the case 
and supplemental statement of the case, provided to both the 
veteran and his representative, specifically satisfy the 
requirement at § 5103 of the new statute in that they clearly 
notify the veteran and his representative of the evidence 
necessary to substantiate his claim; specifically, the need 
for competent clinical evidence relating current cataract 
manifestations (post-surgical) to an incident, injury, or 
disease of active service.  Additionally, the Board finds 
that the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review and VA 
examination was provided.  No further assistance is necessary 
to comply with the requirements of this new legislation or 
any other applicable rules or regulations regarding the 
development of the pending claim.  

The veteran additionally contends that the severity of his 
service-connected malaria, dysentery and duodenal ulcer 
disease, respectively, was greater than reflected by the 0 
percent evaluation in effect.  In such cases, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub.  L. No. 106-475, 114 Stat. 2096 
(VCAA 2000).

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issues 
on appeal has been identified and obtained.  The Board also 
finds that the veteran has been properly notified on multiple 
occasions of the evidence necessary to complete his 
application for claims for increased ratings for malaria, 
dysentery and duodenal ulcer disease.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA rating examinations, and 
personal statements made by the veteran in support of his 
claim.  In addition, the RO has sent numerous letters to the 
veteran advising him of the type of evidence required to 
complete his claim for an increased rating, and the veteran 
has responded by identifying all health care providers who 
have rendered treatment pertaining to his service-connected 
disability.  The veteran took the opportunity to present 
sworn testimony at a hearing on his appeal, and such has been 
taken into full account.  The Board is unaware of any 
additional evidence which is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 

The Veterans Claims Assistance Act of 2000 was implemented 
with the adoption of new regulations.  See 66 Fed. Reg. 45, 
620 (as amended, August 29, 2001)(to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
However, the regulations add nothing of substance to the new 
legislation and the Board's consideration of the regulations 
do not prejudice the appellant.  See Bernard v. Brown, 4 Vet. 
App 384 (1993).



ORDER

Service connection for bilateral immature cataracts is 
denied.  

An increased, compensable, rating for malaria is denied.  

A rating in excess of 0 percent for dysentery is denied.  

A rating in excess of 0 percent for duodenal ulcer disease is 
denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals



 



